Conviction for aggravated assault; punishment, one year in the county jail.
Appellant was indicted for an assault with intent to murder, and upon trial was found guilty as above stated.
The record is before us without any bills of exception. It contains what is called "Assignments of error, one to nine," which appear to have been filed with the clerk without any signature thereto or approval by the court. The practice before this court does not call for such procedure as this. There being no bills of exception, the only question before us is the sufficiency of the testimony. There was a shooting by each party to the difficulty on the occasion in question, appellant using a shot gun and the injured party a target rifle. There was some controversy as to who fired the first shot. Appellant was under the influence of intoxicating liquor and came down to the premises of the injured party, indulging in abusive language and threats. We think the jury justified in their conclusion of guilt.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.